Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-24 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or reasonable combination teaches {on the dispatch processing hub, a tips module receiving a text message from a tip- line client device and, in response, processing the text message to determine an association with the incident call, wherein the text message includes a multimedia file including at least one of text, a photo, and a video providing information related to the incident call, and wherein the dispatch payload generator generates the payload to include at least a portion of the information related to the incident call from the multimedia file} or {a dispatch payload generator generating a payload including the data and the video that is accessible by the plurality of the responder client devices and the dispatch client device via the map-based interface, wherein the video from at least one of the video sources is maintained as private until a predefined emergency situation associated at least one of the video sources is detected by the dispatch processing hub after which at least a portion of the video from the at least one of the video sources is included in the payload for access via the map-based interface}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on  5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652